Case 6:19-cv-01515-RBD-DCI Document 26 Filed 08/13/21 Page 1 of 2 PageID 668




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          ORLANDO DIVISION

MARISHA PIERSON,

      Plaintiff,

v.                                                 Case No. 6:19-cv-1515-RBD-DCI

COMMISSIONER OF SOCIAL
SECURITY,

      Defendant.
____________________________________

                                      ORDER

      In this Social Security appeal, the Court entered judgment in favor of

Plaintiff and against Defendant. (Doc. 18.) Plaintiff’s counsel then moved for an

award of attorney’s fees under 42 U.S.C. § 406(b)(1), which motion Defendant did

not oppose. (Doc. 23 (“Motion”).) On referral, U.S. Magistrate Judge Daniel C. Irick

entered a Report and Recommendation submitting that the Court should grant the

Motion. (Doc. 24 (“R&R”).) The parties filed a joint notice of no objection to the

R&R. (Doc. 25.) Given the lack of objection, the Court examines the R&R for clear

error only. See Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Finding

none, the R&R is due to be adopted in its entirety.

      Accordingly, it is ORDERED AND ADJUDGED:

      1.     The R&R (Doc. 24) is ADOPTED, CONFIRMED, and made a part of
Case 6:19-cv-01515-RBD-DCI Document 26 Filed 08/13/21 Page 2 of 2 PageID 669




             this Order in its entirety.

        2.   Plaintiff’s counsel’s Motion (Doc. 23) is GRANTED.

        3.   Plaintiff’s counsel is AUTHORIZED to charge and collect $9,901.10

             from Plaintiff in attorney’s fees.

        DONE AND ORDERED in Chambers in Orlando, Florida, on August 11,

2021.




                                              2
